Citation Nr: 1002722	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical radiculopathy, 
claimed as neck pain and left hand numbness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1988. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The Board notes that the Veteran was afforded a VA 
examination during December 2004 in order to ascertain if his 
radiculopathy was secondary to his service-connected 
residuals of a left shoulder.  However, it seems as though 
the examiner did not have the benefit of the Veteran's claims 
file in forming his opinion on that matter.  Moreover, the 
appellant has made reference to an EMG in service that 
concerned the cervical area, suggesting the disorder started 
in service.  No opinion has been entered on this matter.  
Thus, the Veteran should be afforded an additional VA 
examination with review of the claims file and physical 
examination of the Veteran.

Additionally, a private treatment record dated February 2001 
indicates that the Veteran had electrodiagnostic studies as 
well as an MRI at the Philadelphia VA Medical Center (VAMC).  
These treatment records have not been associated with the 
claims file.  Thus, the AMC/RO should attempt to retrieve all 
medical treatment records for the Veteran from the 
Philadelphia VAMC.

The Veteran additionally indicated that he had been employed 
with the federal prison system and received disability 
benefits from this position.  Thus, such federal records must 
be obtained.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996)

Accordingly, the case is REMANDED for the following actions:

1.  Request from the Veteran details of 
his employment with the federal prison 
system.  If the required details are 
received, request from the facility for 
which he worked or any other relevant 
institution, records concerning the 
Veteran's disability retirement.  His 
assistance in obtaining these records 
should be requested as needed.  To the 
extent records are not obtained, the 
claims folder should contain documentation 
of the attempts made.

2.  Retrieve and associate with the claims 
file all records for the Veteran from the 
Philadelphia VAMC.  If the appellant has 
had other treatment for his neck pathology 
he should report that to the VA and assist 
as needed in obtaining medical records of 
the treatment.  If records are sought but 
not obtained, the claims folder should 
reflect the attempts made to obtain the 
records.

3.  The Veteran should be afforded a VA 
spine examination in order to ascertain 
any current disability which manifests in 
neck pain and left hand numbness and any 
possible relationship to active service.  
The claims file must be made available to 
and be reviewed by the VA examiner.  All 
tests or studies deemed necessary should 
be conducted. 
 
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
pathology found.  The examiner should also 
provide an opinion on whether any 
currently diagnosed disorder manifesting 
in cervical pain and left hand numbness to 
include radiculopathy is at least as 
likely as not (a probability of 50 percent 
or greater) etiologically related to the 
Veteran's service to include as being 
secondary to the Veteran's residuals of an 
in-service left shoulder dislocation.  The 
examiner should provide the rationale for 
his/her opinion.

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


